Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: the first sentence of the abstract, while not repeating the title is only repeating of information inherent to the title on a more general level and is more or less equivalent to a “the disclosure concerns” type phrasing. Thus it is improper.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-9; 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	To summarize the below rejections, currently many of the dependent claims are unclear in how many “initial” trajectories are required by the claim language and/or are being modified. As currently the independent claim 1 recites plural “initial trajectories” however when the various dependent claims are introduced either only a single initial trajectory (or single adjusted trajectory) is claimed, and/or how the more specific generation steps for the “initial trajectories” leads to embodiments where there is only a singular initial trajectory.
	Regarding Claim 3, the claim recites the centering of initial trajectories between two adjacent lane dividers, as part of the “generating initial trajectories” step of claim 1; however if the trajectories are all centered between two adjacent dividers then they would all be centered over the same location/only one centered initial trajectory is output; at which point it is unclear how many “initial” trajectories are required by the claim language/are actually being generated, as the plain meaning suggests multiple trajectories however a review of how they are generated leads to embodiments where only a single “initial” trajectory is created.
	Regarding Claim 4, the claim recites generating a single initial trajectory; however it is further limiting the generating multiple initial trajectories step of claim 1. It is unclear then if 
	Regarding Claim 5, the claim recites that the initial trajectories are matched the average of the one or more trajectories of other vehicles. If to generate initial trajectories (plural) are all being generated to match the trajectories of other vehicles then all of the initial trajectories generated are the same trajectory based on the plain meaning of the claims. As such it is unclear how many initial trajectories are being generated as only one output trajectory is possible based on the plain meaning of the claim language; further if the initial trajectories are set to match the average of the other vehicles’ trajectories how is this an adjustment of a previous trajectory this “adjusted” initial trajectory in no way relies on/is influenced by the pre-adjustment initial trajectory based on the claim language. 
	Regarding Claim 6, the claim recites that an updated trajectory (of the initial trajectories) is based/updated so that it maintains a predetermined distance between the updated trajectory and the trajectories of vehicles in neighboring lanes. What is unclear is that if an singular updated trajectory is being created how/are multiple initial trajectories being updated? For example would a theoretical piece of prior art which generates a single initial 
	Regarding 7-9 these claims what is unclear is that these claims switch back and forth between a singular initial trajectory and multiple initial trajectories as such it becomes unclear how many “initial” trajectories are generated prior to adjustment steps. (e.g. claim 7 claims a singular initial semi-circular trajectory is generated when turning; claims 8-9 then state that multiple initial trajectories during a turn are modified based on other turning vehicles; thus it becomes unclear how many initial trajectories are needed/demanded by the claims. Is this semi-circle trajectory also updated based on the turning of the other vehicles? are different “initial” trajectories being updated ?)
	Claims 13-19 are method versions of the system claims 3-9; they have the same issues as their respective similar claims in 3-9.
	For judging the claims on their merits a broad interpretation will be taken of “at least one” trajectory is generated/updated based on the various claimed steps/functions. This comes from the summary of the invention specification which in each more specific step/type of “initial” trajectories is claimed as a singular trajectory is generated/determined. Generally speaking the specification appears to teach a vehicle which generates multiple different types of initial/adjusted trajectories which vary from one another depending on the scenario (e.g. when road markers are detectable, when road markers are not detectable, turning from one lane to another, etc)
Claim Interpretation
As a note to the applicant regarding claims 10 and 20, currently these claims recite “selecting” of an individual trajectory based on the distance of a corresponding vehicle to adjacent traffic/opposing traffic. While from the specification it appears that this “selecting” is meant to be setting/adjusting of the main vehicle’s adjusted trajectory based this selected trajectory; however the specification cannot be used to impart limitations onto a claim. Currently the claim language only requires a “selecting” of the trajectory, there is no language explicitly requiring that this selected trajectory is then used as the adjusted trajectory in the claims in and of itself (i.e. the limitation/interpretation of adjusted trajectory  = selected other trajectory cannot be imparted from the specification). BRI/plain meaning of this claim would mean that only at some point in the adjustment of a/the trajectory a other vehicle trajectory is selected. For example using a “selected” trajectory as part of an group of trajectories averaging (similar to applicants claim 5) would count as a selected trajectory, (assuming this selection is based on the claimed criteria/conditions of claims 10/20). This isn’t to suggest a 112(b) (indefinite) type issues with claims 10 and 20 only that the BRI of the claims is wider than may have been intended for the dependent claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 
Claim(s) 1-5, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “SPARSE MAP FOR AUTONOMOUS VEHICLE NAVIGATION”, US 20170010616 A1, Shashua et al.
	Regarding Claim 1, Shashua et al teaches “system of a vehicle comprising: one or more sensors; one or more processors; and a memory storing instructions that, when executed by the one or more processors, causes the system to perform: generating initial trajectories along a route to be travelled by the vehicle;”( [0367] “In some embodiments, the disclosed systems and methods may use a sparse map for autonomous vehicle navigation. For example, the sparse map may provide sufficient information for navigating an autonomous vehicle without storing and/or updating a large quantity of data. As discussed below in further detail, an autonomous vehicle may use the sparse map to navigate one or more roads based on one or more stored trajectories.” Here teaches the use of sparse maps to generate initial trajectories);” acquiring one or more trajectories of other vehicles along the route; adjusting the initial trajectories based on the one or more trajectories of other vehicles; and navigating the vehicle based on the adjusted initial trajectories.”( [0455] Model generating module 1505 may store instructions which, when executed by processor 1420, may generate at least a portion of an autonomous vehicle road navigation model for a common road segment (e.g., road segment 1200) based on navigation information received from vehicles 1205-1225. For example, in generating the autonomous vehicle road navigation model, processor 1420 may cluster vehicle trajectories along the common road segment 1200 into different clusters. Processor 1420 may determine a target trajectory along the common road segment 1200 based on the clustered vehicle trajectories for each of the different clusters. Such an operation may include finding a mean or average trajectory of the clustered vehicle trajectories (e.g., by averaging data representing the clustered vehicle trajectories) in each cluster.” Here gives clustering of other vehicle trajectories to determine a target/average trajectory (i.e. adjusted trajectory based on other vehicles’ trajectories))
	Regarding Claim 2, Shashua et al teaches “The system of claim 1, wherein the generating the initial trajectories comprises: detecting one or more road markings or lane dividers;”( [0832] “Additionally, processing unit 110 may identify a first free space boundary 6404 on a driver side of vehicle 200 and extending forward of vehicle 200, a second free space boundary 6406 on a passenger side of vehicle 200 and extending forward of vehicle 200, and a forward free space boundary 6408 forward of vehicle 200 and extending between first free space boundary 6404 and second free space boundary 6406. Additionally, processing unit 110 may further identify a free space region 6402 forward of the vehicle as the region bound by first free space boundary 6404, the second free space boundary 6406, and forward free space boundary 6408. As discussed above, first and second free space boundaries 6404, 6406 may each correspond to, for example, a road edge, a road barrier, a parked car, a curb, a lane dividing structure, a tunnel wall, and/or a bridge structure, or a combination thereof. Furthermore, as discussed above, forward free space 6408 may correspond to, for example, an end of the road, a road horizon, a road barrier, a vehicle, or a combination thereof” Here gives the detection of lane dividers);” and generating the initial trajectories based on the detected one or more road markings or lane dividers.”( [0836] “At step 6606, processing unit 110 may determine a navigational path for vehicle 200 through free space region 6402. In some embodiments, the navigational path may be a path through the center of free space region 6402. In other embodiments, the navigational path may be a path that is a predetermined distance away from one of first and second free space boundaries 6404, 6406. The predetermined distance may be a fixed distance, or alternatively, the predetermined distance may be determined based on, for example, one or more of the following: speed of vehicle 200, width of free space region 6402, and number of obstacles within free space region 6402. Alternatively, the navigational path may be, for example, a path that uses the minimum number of navigational responses or the shorted path.” Here teaches the generation of a trajectory based on these boundaries (and staying centered between/far enough away from))
	Regarding Claim 3, Shashua et al teaches “The system of claim 2, wherein the generating the initial trajectories comprises creating the initial trajectories to be centered between two adjacent detected lane dividers.”( [0836] “At step 6606, processing unit 110 may determine a navigational path for vehicle 200 through free space region 6402. In some embodiments, the navigational path may be a path through the center of free space region 6402. In other embodiments, the navigational path may be a path that is a predetermined distance away from one of first and second free space boundaries 6404, 6406. The predetermined distance may be a fixed distance, or alternatively, the predetermined distance may be determined based on, for example, one or more of the following: speed of vehicle 200, width of free space region 6402, and number of obstacles within free space region 6402. Alternatively, the navigational path may be, for example, a path that uses the minimum number of navigational responses or the shorted path.” Here teaches the generation of a trajectory based on these boundaries and being centered through them; free space region 6402 is bounded by the boundaries 6404, 6406 which can be/are lane dividers, thus teaching the generatation of a path centered between two adjacent dividers.)
	Regarding Claim 4, Shashua et al teaches “The system of claim 1, wherein the generating the initial trajectories comprises: determining whether a road marking or lane divider can be detected; and in response to determining that no road marking or lane divider can be detected:”( [0095] “In some embodiments, a system for navigating a vehicle on a road at least partially covered with snow may include at least one processor programmed to: receive from an image capture device, a plurality of images captured of an environment forward of the vehicle, including areas where snow covers a road on which the vehicle travels; analyze at least one of the plurality of images to identify a first free space boundary on a driver side of the vehicle and extending forward of the vehicle, a second free space boundary on a passenger side of the vehicle and extending forward of the vehicle, and a forward free space boundary forward of the vehicle and extending between the first free space boundary and the second free space boundary; wherein the first free space boundary, the second free space boundary, and the forward free space boundary define a free space region forward of the vehicle; determine a first proposed navigational path for the vehicle through the free space region; provide the at least one of the plurality of images to a neural network and receive from the neural network a second proposed navigational path for the vehicle based on analysis of the at least one of the plurality of images by the neural network; determine whether the first proposed navigational path agrees with the second proposed navigational path; and cause the vehicle to travel on at least a portion of the first proposed navigational path if the first proposed navigational path is determined to agree with the second proposed navigational path.” Here teaches the use of freespace technique for trajectory generation when snow is detected and later in [0820] “In some situations, free space boundaries may be used to navigate a vehicle. These situations may include, for example, when lane markings are not visible because lanes do not exist and/or because obstacles are covering the lane marks (e.g., parked cars and snow). Alternatively, free space boundaries may be used to navigate a vehicle in addition to the lane-mark-based navigation method to increase the robustness of the system.” Here teaches that the snow condition is that lane markings are not visible. Thus the freespace boundary/generation technique is used in response to lane markings not being detectable.);” determining an initial trajectory that does not coincide with a path of an oncoming vehicle or a parked vehicle; and generating the determined initial trajectory.”( [0090] “In some embodiments of the method, the first free space boundary may correspond to at least one of a road edge, a curb, a barrier, a lane dividing structure, a parked vehicle, a tunnel wall, or a bridge structure. The second free space boundary may correspond to at least one of a road edge, a curb, a barrier, a lane dividing structure, a parked vehicle, a tunnel wall, or a bridge structure. The forward free space boundary may correspond to a road horizon line. The method may include identifying, based on analysis of the at least one of the plurality of images, an obstacle forward of the vehicle; and excluding the identified obstacle from the free space region forward of the vehicle. The obstacle may include a pedestrian. The obstacle may include another vehicle. The obstacle may include debris. The method may include identifying, based on analysis of the at least one of the plurality of images, an obstacle forward of the vehicle; and excluding a region surrounding the identified obstacle from the free space region forward of the vehicle. The method may include determining the region surrounding the identified obstacle based on one or more of the following: a speed of the vehicle, a type of the obstacle, an image capture rate of the image capture device, and a movement speed of the obstacle.” Here teaches that the free space generation technique involves setting of the space/avoiding of parked vehicles/other obstacles (i.e. other cars on the road which implicitly includes oncoming vehicles))
	Regarding Claim 5, Shashua et al teaches “The system of claim 1, wherein the adjusting the initial trajectories based on the one or more trajectories of other vehicles comprises adjusting the initial trajectories to match an average of the one or more trajectories of other vehicles.”( [0455] Model generating module 1505 may store instructions which, when executed by processor 1420, may generate at least a portion of an autonomous vehicle road navigation model for a common road segment (e.g., road segment 1200) based on navigation information received from vehicles 1205-1225. For example, in generating the autonomous vehicle road navigation model, processor 1420 may cluster vehicle trajectories along the common road segment 1200 into different clusters. Processor 1420 may determine a target trajectory along the common road segment 1200 based on the clustered vehicle trajectories for each of the different clusters. Such an operation may include finding a mean or average trajectory of the clustered vehicle trajectories (e.g., by averaging data representing the clustered vehicle trajectories) in each cluster.” Here teaches setting of a target trajectory as the mean/average trajectory of a cluster of trajectories (of other vehicles).)
	Regarding Claims 11-15, these claims are method versions of the system claims 1-5, as Shashua et al teaches a vehicle implemented system and method the above teachings/cited .
Claim(s) 1-3, 6-9, 11-13, 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Trajectory Planning”, US 20210237769 A1, Ostafew
	Regarding Claim 1, Ostafew teaches “A system of a vehicle comprising: one or more sensors; one or more processors; and a memory storing instructions that, when executed by the one or more processors, causes the system to perform: generating initial trajectories along a route to be travelled by the vehicle;”( [0089] “The driveline data layer 502 includes the input data that can be used by the trajectory planner 500. The driveline data can be used (e.g., by the reference-trajectory generation layer 504) to determine (i.e., generate, calculate, select, or otherwise determine) a coarse driveline from a first location to a second location. The driveline can be thought of as the line in the road over which the longitudinal axis of the AV coincides as the AV moves along the road. As such, the driveline data is data that can be used to determine the driveline. The driveline is coarse, at this point, and may contain lateral discontinuities such as when directed to transition laterally between adjacent lanes. The driveline at this point is also not yet adjusted for objects encountered by the AV, as further described below.” Here the coarse driveline is the intial trajectories. [0087] “FIG. 5 is an example of layers of a trajectory planner 500 for an autonomous vehicle according to implementations of this disclosure. The trajectory planner 500 can be, or can be a part of, the trajectory planner 408 of FIG. 4. The trajectory planner 500 can receive drive goals 501. The trajectory planner 500 can receive a sequence of drive goals 501 that can represent, for example, a series of lane selections and speed limits that connect a first location to a second location. For example, a drive goal of the drive goals 501 can be “starting at location x, travel on a lane having a certain identifier (e.g., lane with an identifier that is equal to A123) while respecting speed limit y”. The trajectory planner 500 can be used to generate a trajectory that accomplishes the sequence of the drive goals 501.” Here the sequence of goals (points to reach) is teaching of multiple trajectories (subsections) create the coarsedrive-line);” acquiring one or more trajectories of other vehicles along the route; adjusting the initial trajectories based on the one or more trajectories of other vehicles;”( [0142] As such, an instance of the trajectory planner 500 can be dedicated to the autonomous vehicle that includes the trajectory planner 500, and one or more other instances of the trajectory planner 500 can be used by the autonomous vehicle to predict the trajectories of dynamic objects that are visible to the autonomous vehicle (e.g., the dynamic objects that are maintained by the world model module 402).  [0143]: At operation 860, the process 800 adjusts the drivable area for dynamic objects. That is, the process 800 cuts out portions of the drivable area based on the respective predicted trajectories of each of the dynamic objects. The process 800 uses timing information regarding locations of each of the dynamic objects to cut out additional portions of the drivable area.” Here teaches the cutting out of driveable area (which is in turn is used to generate a final trajectory) based on other dynamic objectes (trajectories of other vehicles));” and navigating the vehicle based on the adjusted initial trajectories.”( [0147] “A view 960 of FIG. 9 illustrates adjusting (i.e., the operation 870) the discrete-time speed plan for dynamic objects. The process 800 determines that dynamic vehicle 916 is in the adjusted drivable area of the AV 912 and that it is not safe for the AV 912 to pass the dynamic vehicle 916, because, for example, no safe gap exists between the edge of the dynamic vehicle 916 and the boundaries of the adjusted drivable area. As such the AV 912 is to follow behind the dynamic vehicle 916. If the dynamic vehicle 916 is moving slower than the strategic speed plan, then the discrete-time speed plan is adjusted such that the AV follows the dynamic vehicle 916 at a comfortable speed and distance. The view 960 also illustrates that a trajectory 962 for the AV 912 based, for example, on the cutout 956.”)
	Regarding Claim 2, Ostafew teaches “The system of claim 1, wherein the generating the initial trajectories comprises: detecting one or more road markings or lane dividers; and generating the initial trajectories based on the detected one or more road markings or lane dividers.”( 0089] The driveline data layer 502 includes the input data that can be used by the trajectory planner 500. The driveline data can be used (e.g., by the reference-trajectory generation layer 504) to determine (i.e., generate, calculate, select, or otherwise determine) a coarse driveline from a first location to a second location. The driveline can be thought of as the line in the road over which the longitudinal axis of the AV coincides as the AV moves along the road. As such, the driveline data is data that can be used to determine the driveline. The driveline is coarse, at this point, and may contain lateral discontinuities such as when directed to transition laterally between adjacent lanes. The driveline at this point is also not yet adjusted for objects encountered by the AV, as further described below. [0090] In an example, the driveline data layer 502 can include one or more of High Definition (HD) map data 510, teleoperation map data 512, recorded paths data 514, preceding vehicle data 516, parking lot data 518, and perceived path data 520. [0091] The HD map data 510 is data from a high-definition (i.e., high-precision) map, which can be used by an autonomous vehicle. The HD map data 510 can include accurate information regarding a vehicle transportation network to within a few centimeters. For example, the HD map data 510 can include details regarding road lanes, road dividers, traffic signals, traffic signs, speed limits, and the like.” Here teaches that the coarse driveline is generated based on map data (510) which includes road/lane dividers)
	Regarding Claim 3, Ostafew teaches “The system of claim 2, wherein the generating the initial trajectories comprises creating the initial trajectories to be centered between two adjacent detected lane dividers.”( [0111]” In a view 610, an AV 611 is in a rightmost lane 614 of a three-lane road that includes lanes 612-614. Note that the view 610 is an example of a left-hand traffic system (i.e., the traffic in the lanes 612-614 moves from the bottom towards the top of FIG. 6). A route planner, such as the route planning module 404, may have determined, based on HD map data, such as the HD map data 510 of FIG. 5, that the AV 611 is to turn right onto lane 615 of a one-lane road. The HD map may provide the centerline (not shown) for each lane.” Here teaches that the centerline of the lane (i.e. area between two lane dividers) is part of the map data/the coarse line is set with the lane centerline)
	Regarding Claim 6, Ostafew teaches “The system of claim 1, wherein the adjusting the initial trajectories based on the one or more trajectories of other vehicles comprises determining an updated trajectory that maintains a predetermined distance between the updated trajectory and one or more trajectories of other vehicles on neighboring lanes.”( [0132]” The process 800 is explained with reference to FIG. 9. FIG. 9 is an illustration of determining a drivable area and a discrete-time speed plan in accordance with implementations of this disclosure. FIG. 9 illustrates generating a drivable area (lateral constraints) and a constrained speed profile, which can be represented in discrete-time. The drivable area can be, for example, the area of a vehicle transportation network where the autonomous vehicle can be driven. Initially (e.g., at the beginning of the process 800), the drivable area may include areas where the AV cannot be predicted to be safely driven. The process 800 adjusts (e.g., cuts out of) the drivable area those areas where the AV cannot be predicted to be safely driven. The process 800 results in an adjusted drivable area.” Below is appended figure 9. Which shows that this driveable area (and the adjusted trajectory) is set to maintain a distance from the trajectories of other vehicles in neighboring (in this case oncoming) lane as is seen in element “950” and “954” below)

    PNG
    media_image1.png
    544
    744
    media_image1.png
    Greyscale

	Regarding Claim 7, Ostafew teaches “The system of claim 1, wherein the generating the initial trajectories comprises: during a turn, generating a semicircular trajectory from a lane ( [0111] “In a view 610, an AV 611 is in a rightmost lane 614 of a three-lane road that includes lanes 612-614. Note that the view 610 is an example of a left-hand traffic system (i.e., the traffic in the lanes 612-614 moves from the bottom towards the top of FIG. 6). A route planner, such as the route planning module 404, may have determined, based on HD map data, such as the HD map data 510 of FIG. 5, that the AV 611 is to turn right onto lane 615 of a one-lane road. The HD map may provide the centerline (not shown) for each lane.” Figure 6 below shows the generation of a coarse driveline (initial trajectory) which is semicircular during/for a turn from an intial lane to a lane which the vehicle plans to go to.. )

    PNG
    media_image2.png
    514
    755
    media_image2.png
    Greyscale

	Regarding Claim 8, Ostafew teaches “The system of claim 7, wherein the adjusting the initial trajectories comprises: during a turn, adjusting the initial trajectories based on a ( [0145]” A view 950 of FIG. 9 illustrates an example of adjusting (i.e., the operation 860) the drivable area for dynamic objects. The process 800 predicts (such as by the operation 850) that the dynamic oncoming vehicle 918 will follow the path 922 in order to get around (e.g., avoid) the static vehicle 920. The process 800 further predicts that if the AV 912 continues along its current trajectory, then the AV 912 and the dynamic oncoming vehicle 918 would meet around a location 954. As such, the process 800 cuts out a cutout 956 from the drivable area 932.” Here teaches that the driveable area is then adjusted based on the predicted trajectories of other vehicles, including oncoming vehicles. While not explicitly stating “another vehicle making a turn from another lane” is such a vehicle exists in the intersection its trajectory would be recognized/predicted according to the teachings and the drivable area (and from it an adjusted trajectory) would be adjusted based on it.)
	Regarding Claim 9, Ostafew teaches “The system of claim 7, wherein the adjusting the initial trajectories comprises: during a turn, adjusting the initial trajectories based on a trajectory of another vehicle traveling from a lane opposite to the lane to which the vehicle is turning.”( [0145]” A view 950 of FIG. 9 illustrates an example of adjusting (i.e., the operation 860) the drivable area for dynamic objects. The process 800 predicts (such as by the operation 850) that the dynamic oncoming vehicle 918 will follow the path 922 in order to get around (e.g., avoid) the static vehicle 920. The process 800 further predicts that if the AV 912 continues along its current trajectory, then the AV 912 and the dynamic oncoming vehicle 918 would meet around a location 954. As such, the process 800 cuts out a cutout 956 from the drivable area 932.” Here teaches that the driveable area is then adjusted based on the predicted trajectories of other vehicles, including oncoming vehicles. While not explicitly stating “another vehicle making a turn from a lane opposite to the lane which the vehicle is turning” if such a vehicle exists in the intersection its trajectory would be recognized/predicted according to the teachings and the drivable area (and from it an adjusted trajectory) would be adjusted based on it.)
	Regarding Claims 11-13, 16-19, these claims are method versions of claims 1-3, 6-9; Ostafew is equally applicable to a method as it is a system; as such the rejections of claims 11-13, 16-19 are identical to claims 1-3, 6-9 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shashua et al as applied to claims 1 and 11 respectively above, and further in view of itself.
	Regarding Claim 10, Shashua et al teaches the selecting of individual other vehicles trajectories, in order to cluster them together/determine the respective cluster for the trajectory. Including the clustering of trajectories based on their lane assignment ([0460] :In some embodiments, all the drives in a cluster may be similar with respect to the lane assignment (e.g., in the same lane before and after a junction) along the drive on road segment 1200. Trajectories clustered by lane assignment may be useful for identifying lanes along the roadways. In some embodiments, both criteria (e.g., absolute heading and lane assignment) may be used for clustering.”). This lane assignment is based at least in part, on a lateral distance to a “landmark” ([0104] In some embodiments, a computer-implemented method for determining a lane assignment for an autonomous vehicle along a road segment may include the following operations performed by one or more processors: receiving from a camera at least one image representative of an environment of the vehicle; analyzing the at least one image to identify at least one recognized landmark; determining an indicator of a lateral offset distance between the vehicle and the at least one recognized landmark; and determining a lane assignment of the vehicle along the road segment based on the indicator of the lateral offset distance between the vehicle and the at least one recognized landmark.). These landmarks include lane markers/delineations ([0113] “In some embodiments of the computer-readable storage medium, the at least one landmark may include at least one of a traffic sign, an arrow marking, a lane marking, a dashed lane marking, a traffic light, a stop line, a directional sign, a reflector, a landmark beacon, or a lamppost. The at least one recognized landmark may include a sign for a business. The one or more landmark group characteristics may include relative distances between members of the group of recognized landmarks. The one or more landmark group characteristics may include an ordering sequence of members of the group of recognized landmarks.”). Shashua et al also teaches the use of vehicle trajectory heading as a clustering criteria. ([0460] In some embodiments, all the drives in a cluster may be similar with respect to the lane assignment (e.g., in the same lane before and after a junction) along the drive on road segment 1200. Trajectories clustered by lane assignment may be useful for identifying lanes along the roadways. In some embodiments, both criteria (e.g., absolute heading and lane assignment) may be used for clustering.). Thus Shashua teaches the selecting of individual trajectories, corresponding to another vehicle, based on the lane assignment of the vehicle, which is based on the lateral distance between the vehicle and a landmark. The landmarks include lane markings/dividers.
	Shashua however doesn’t directly teach comparing of distance from a vehicle to other vehicles (oncoming and/or adjacent traffic) to as part of the clustering.
	Shashuas however does teach in a another section the comparison of one vehicle trajectory of other vehicles to determine if it is changing lane (a form of lane assignment). ([0354] “At step 582, processing unit 110 may analyze the navigation information determined at step 580. In one embodiment, processing unit 110 may calculate the distance between a snail trail and a road polynomial (e.g., along the trail). If the variance of this distance along the trail exceeds a predetermined threshold (for example, 0.1 to 0.2 meters on a straight road, 0.3 to 0.4 meters on a moderately curvy road, and 0.5 to 0.6 meters on a road with sharp curves), processing unit 110 may determine that the leading vehicle is likely changing lanes. In the case where multiple vehicles are detected traveling ahead of vehicle 200, processing unit 110 may compare the snail trails associated with each vehicle. Based on the comparison, processing unit 110 may determine that a vehicle whose snail trail does not match with the snail trails of the other vehicles is likely changing lanes. Processing unit 110 may additionally compare the curvature of the snail trail (associated with the leading vehicle) with the expected curvature of the road segment in which the leading vehicle is traveling. The expected curvature may be extracted from map data (e.g., data from map database 160), from road polynomials, from other vehicles' snail trails, from prior knowledge about the road, and the like. If the difference in curvature of the snail trail and the expected curvature of the road segment exceeds a predetermined threshold, processing unit 110 may determine that the leading vehicle is likely changing lanes”)
	Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Shashua et al to clustering criteria to include determining if the vehicle trajectories belong to the same lane assignment based on their matching (distance to other vehicle trajectories/vehicles) with other trajectories of other vehicles. The would be motivated to make the modification/addition as seen in the “lead vehicle lane changing” determination teachings in order to exclude vehicles which are changing lanes, as their respective trajectories would change the clustered/averaged trajectory away from a trajectory that is for actually navigating lane to a trajectory which is a mix of both lane changing and lane remaining which would be at a higher risk of crossing lane boundaries, increasing the risk of collisions/crashes. In other words excluding trajectories corresponding to lane changing vehicles would result in a averaged cluster trajectory which better follows a lane/is safer.
	Claim 20 is a method version of claim 10 and thus is rejected under the same grounds/logic as claim 10 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140088855 A1; US 20150100228 A1; US 9321461 B1; US 20160297438 A1; US 9551992 B1; US 20170057508 A1; US 20180015923 A1; WO 2018091373 A1; US 20180286242 A1; US 20180345963 A1; US 20190171206 A1; US 20190179324 A1; US 20190283746 A1; US 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661